FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D19-109
                  _____________________________

J.B., Father of M.L.B., Minor
Child,

    Petitioner,

    v.

DEPARTMENT OF CHILDREN AND
FAMILIES,

    Respondent.
                  _____________________________


Petition for Writ of Certiorari—Original Jurisdiction

                           April 11, 2019


RAY, J.

     The father of M.L.B., a minor child, filed a petition for writ of
certiorari in this Court seeking review of a post-disposition
dependency order that placed the minor child in the sole custody
of the child’s mother, modified the father’s visitation, and
terminated protective services supervision. Of the issues
presented, we find merit in the father’s argument that he was
denied due process when the trial court terminated protective
services supervision at a hearing for which the father was not
given notice that the matter would be considered. We reject the
father’s other arguments without further comment.
    Florida Rule of Juvenile Procedure 8.345(b) provides that any
party requesting termination of agency supervision must do so by
written motion or in a written report to the court. No such request
was filed in this case. Instead, the termination-of-services issue
was first raised by the agency in an ore tenus motion at a hearing
on custody and visitation. The court granted the requested relief,
over the father’s objection.

     Due process in dependency proceedings requires “fair notice
and a real opportunity to be heard.” Dep’t of Children & Families
v. T.S., 154 So. 3d 1223, 1226 (Fla. 4th DCA 2015). Because neither
was provided in this case, we grant certiorari relief and quash the
portion of the order that terminates the agency’s protective
services supervision. See R.H. v. Dep't of Children & Families, 948
So. 2d 898, 899 (Fla. 5th DCA 2007) (noting that it was error and
a violation of a parent’s due process rights to terminate protective
supervision without prior notice that the issue would be decided);
A.W.P. v. Dep't of Children & Family Servs., 10 So. 3d 134, 135–36
(Fla. 2d DCA 2009) (issuing a writ of certiorari in a dependency
proceeding after finding the trial court violated a parent’s due
process rights by failing to provide “notice and a real opportunity
to be heard”).

    DENIED in part and GRANTED in part.

WETHERELL and WINSOR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Jason A. Cobb, DeFuniak Springs, for Petitioner.

Sarah J. Rumph of Children’s Legal Services, Tallahassee, for
Respondent.




                                 2